Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 1 of 11 Page ID #:103




  1                                                                                                   O
  2
  3
  4
  5
  6
  7
  8
                             United States District Court
  9
                             Central District of California
 10
 11   GABRIELA CABRERA,                                  Case No. 2:20-cv-03813-ODW (JEMx)
 12                        Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
 13          v.
                                                         APPLICATION FOR DEFAULT
 14   CHATURONK NGAMARY, et al,                          JUDGMENT [21]
 15                        Defendants.
 16
 17
 18                                       I.    INTRODUCTION
 19          Plaintiff Gabriela Cabrera moves for entry of default judgment against Defendant
 20   Chaturonk Ngamary. (Appl. for Default J. (“Appl.”) 1, ECF No. 21.) For the reasons
 21   discussed below, the Court GRANTS Cabrera’s Application for Default Judgment
 22   (“Application”).1
 23                                       II.   BACKGROUND
 24          Cabrera filed this action on April 27, 2020, asserting two claims arising from her
 25   November 21, 2019 visit to Ngamary’s restaurant: (1) violations of Title III of the
 26   Americans with Disabilities Act (“ADA”), alleging that restrooms at Ngamary’s
 27
      1
 28     Having carefully considered the papers filed in connection with the Application, the Court deemed
      the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 2 of 11 Page ID #:104




  1   restaurant fail to conform to the ADA standards pertaining to wheelchair users; and
  2   (2) violations of California’s Unruh Civil Rights Act (“Unruh”) premised on the alleged
  3   ADA violations.      (Compl. ¶¶ 8, 11–12, 32–34.)      The Court declined to exercise
  4   supplemental jurisdiction over Cabrera’s state law claim and dismissed it without
  5   prejudice. (Order Declining Suppl. Jurisdiction 5, ECF No. 14.)
  6           Cabrera served Ngamary with a Summons and the Complaint on May 18, 2020.
  7   (Proof of Service, ECF No. 11.) Ngamary failed to answer or otherwise respond to the
  8   Complaint, and Cabrera requested an entry of default on June 17, 2020. (Req. for Entry
  9   of Default, ECF No. 17.) The Clerk of Court entered default that same day. (Entry of
 10   Default, ECF No. 19.)       Cabrera filed the present Application on July 16, 2020.
 11   (Appl. 1.)
 12                                III.   LEGAL STANDARD
 13           A court may enter default judgment against a defendant if the plaintiff satisfies
 14   the procedural requirements set forth in Federal Rules of Civil Procedure
 15   (“Rules”) 54(c) and 55, and Central District of California Local Rule (“Local Rule”) 55-
 16   1. Local Rule 55-1 requires a movant to submit a declaration establishing: (1) when
 17   and against which party default was entered; (2) identification of the pleading to which
 18   default was entered; (3) whether the defaulting party is a minor, incompetent person, or
 19   active service member; (4) that the Servicemembers Civil Relief Act, 50 U.S.C. § 3931,
 20   does not apply; and (5) that the defaulting party was properly served with notice, if
 21   required under Rule 55(b)(2). C.D. Cal. L.R. 55-1; Vogel v. Rite Aid Corp., 992 F.
 22   Supp. 2d 998, 1006 (C.D. Cal. 2014). If these procedural requirements are satisfied, a
 23   district court has discretion to grant a default judgment after the clerk enters default.
 24   Fed. R. Civ. P. 55(a); see Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)
 25   (holding that a district court’s decision to enter a default judgment is a discretionary
 26   one).
 27           “A defendant’s default does not automatically entitle the plaintiff to a court-
 28   ordered judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D.




                                                  2
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 3 of 11 Page ID #:105




  1   Cal. 2002). Rather, in exercising its discretion, a court considers several factors: (1) the
  2   possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim;
  3   (3) the sufficiency of the complaint; (4) the sum of money at stake; (5) the possibility
  4   of a dispute concerning material facts; (6) whether the defendant’s default was due to
  5   excusable neglect; and (7) the strong policy favoring decision on the merits. Eitel v.
  6   McCool, 782 F.2d 1470, 1471–72 (9th. Cir. 1986). Generally, upon entry of default by
  7   the Clerk, the defendant’s liability is conclusively established, and the well-pleaded
  8   factual allegations in the complaint are accepted as true, except those pertaining to the
  9   amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–19 (9th Cir.
 10   1987) (per curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.
 11   1977)).
 12          A party who has violated the ADA is liable for attorneys’ fees and costs under
 13   42 U.S.C. § 12205. Where, on motion for default judgment, a party seeks attorneys’
 14   fees and costs pursuant to a statute, those fees are calculated in accordance with the
 15   schedule provided by the Court. C.D. Cal. L.R. 55-3. A court may award attorneys’
 16   fees in excess of the schedule when the attorney makes a request at the time of the entry
 17   of default. Id.
 18                                      IV.    DISCUSSION
 19   A.     Procedural Requirements
 20          Cabrera satisfies the procedural requirements for an entry of default judgment.
 21   She submits a declaration stating that: (1) the Clerk entered default against Ngamary on
 22   June 17, 2020; (2) default was entered based on the Complaint filed on April 27, 2020;
 23   (3) Ngamary is not a minor, an incompetent person, or a person in military service;
 24   (4) Ngamary is not exempt under the Servicemembers Civil Relief Act; and (5) Cabrera
 25   properly served Ngamary via first class United States mail on July 16, 2020. (Appl.
 26   Ex. 1 (Decl. of Joseph Manning Jr. (“Manning Decl.”)) ¶¶ 2, 4–5, ECF No. 21-3.)
 27   Thus, Cabrera satisfies the procedural requirements of Local Rule 55-1 and Rules 54(c)
 28   and 55. See Vogel, 992 F. Supp. 2d at 1006.




                                                     3
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 4 of 11 Page ID #:106




  1   B.    Eitel Factors
  2         As the procedural requirements are met, the Court considers the seven Eitel
  3   factors to determine whether to grant default judgment. See Eitel 782 F.2d at 1471–72.
  4   For the reasons discussed below, the Court finds the factors weigh in favor of granting
  5   default judgment.
  6         1.     Possibility of Prejudice to the Plaintiff
  7         The first Eitel factor considers whether the plaintiff will suffer prejudice if default
  8   judgment is not entered. Eitel, 782 F.2d at 1471. Denial of default judgment leads to
  9   prejudice when it leaves a plaintiff without a remedy or recourse to recover
 10   compensation. See Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916,
 11   920 (C.D. Cal. 2010); PepsiCo, 238 F. Supp. 2d at 1177. Here, Ngamary elected not to
 12   participate in this action after being properly notified. (See Proof of Service.) Absent
 13   a default judgment, Cabrera would have no further recourse to recover for Ngamary’s
 14   ADA violations. Therefore, this factor weighs in favor of default judgment.
 15         2.     Substantive Merits and Sufficiency of the Complaint
 16         The second and third Eitel factors “require that a plaintiff state a claim on which
 17   the [plaintiff] may recover.” Philip Morris USA, Inc. v. Castworld Prods., Inc.,
 18   219 F.R.D. 494, 499 (C.D. Cal. 2003) (alteration in original) (citing PepsiCo, 238 F.
 19   Supp. 2d at 1175.) Although well-pleaded allegations in the complaint are admitted by
 20   the defendant’s failure to respond, “necessary facts not contained in the pleadings, and
 21   claims which are legally insufficient, are not established by default.” Cripps v. Life Ins.
 22   Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
 23         The Court finds that Cabrera sufficiently alleges Ngamary violated the ADA.
 24   The ADA prohibits acts of discrimination “on the basis of disability the full and equal
 25   enjoyment of . . . services, facilities, privileges, advantages, or accommodations of any
 26   place of public accommodation . . . .” 42 U.S.C. § 12182(a). To succeed on her claim,
 27   Cabrera must establish that: (1) she is disabled within the meaning of the ADA;
 28   (2) Ngamary owns, leases, or operates a place of public accommodation; (3) Ngamary




                                                   4
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 5 of 11 Page ID #:107




  1   denied Cabrera public accommodation because of her disability; (4) the restroom in
  2   question presents an architectural barrier prohibited under the ADA; and (5) the
  3   removal of the barrier is readily achievable. Vogel, 992 F. Supp. 2d at 1007–08 (quoting
  4   Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)).
  5            First, “disability” under the ADA is defined as “a physical or mental impairment
  6   that substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).
  7   The ADA lists walking and standing as “[m]ajor life activities.”                42 U.S.C.
  8   § 12102(2)(A). Cabrera asserts that she “requires a wheelchair to ambulate.” (Compl.
  9   ¶ 1.) Thus, accepting this allegation as true, Cabrera sufficiently establishes she is
 10   disabled under the ADA.
 11            Second, the ADA lists “private entities” such as “sales . . . establishments” as
 12   “public accommodations.” 42 U.S.C. § 12181(7)(E). Private entities that own, lease,
 13   or lease to others property must comply with the ADA. 42 U.S.C. § 12182(a). Here,
 14   Cabrera alleges that Ngamary owns, operates, and controls a business called Thai BBQ
 15   & Seafood Restaurant (“Thai BBQ”). (Compl. ¶3.). Thai BBQ is “a facility open to
 16   the public, a place of public accommodation, and a business establishment.” (Compl.
 17   ¶¶ 9.)    Therefore, taking her allegations as true, Cabrera sufficiently alleges that
 18   Ngamary owns a public accommodation.
 19            As   to   elements   three   and   four, “[a]   public   accommodation       shall
 20   maintain . . . facilities . . . that are required to be readily accessible to and usable by
 21   persons with disabilities.” 28 C.F.R § 36.211(a). “Whether a facility is ‘readily
 22   accessible’ is defined, in part, by the ADA Accessibility Guidelines (‘ADAAG’).”
 23   Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011). The ADAAG
 24   guidelines “lay out the technical structural requirements of places of public
 25   accommodation.” Id. (citing Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075,
 26   1080–81 (9th Cir. 2004)). “Where toilet rooms are provided, each toilet room shall
 27   comply with [ADAAG § 603].” ADAAG § 213.2 (2010). ADAAG section 603
 28   provides specifications for turning spaces, door swings, mirror heights, coat hooks, and




                                                   5
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 6 of 11 Page ID #:108




  1   other requirements. Here, Cabrera alleges that on the date of her visit, Ngamary failed
  2   to provide restroom facilities in conformance with the ADA Standards as they relate to
  3   wheelchair users like Cabrera. (Compl. ¶ 11.) Specifically, Cabrera alleges that she
  4   experienced: a sink with exposed drainpipes, a round doorknob requiring tight grasping
  5   and turning, a door-latch lock requiring tight grasping, a towel dispenser installed too
  6   high, and a mirror installed too high. (Compl. ¶ 12.) The Court finds that Cabrera
  7   sufficiently alleges the restroom in question contained architectural barriers that denied
  8   her public accommodation due to her disability.
  9         Fifth, “‘readily achievable’ means easily accomplishable and able to be carried
 10   out without much difficulty or expense.” 42 U.S.C. § 12181(9). Although “readily
 11   achievable” requires fact-driven determinations such as the “nature and cost” of the
 12   repair, Cabrera did not receive any such information because Ngamary failed to oppose
 13   this action. (Req. for Entry of Default.) See Spikes v. Shockley, No. 19-cv-523-DMS-
 14   (JLBx), 2019 WL 5578234, at *3 (C.D. Cal. Oct. 28, 2019) (granting default judgment
 15   where the defendant failed to appear). Moreover, the ADAAG lists remedial measures
 16   such as “[i]nstalling accessible door hardware,” “[i]nsulating lavatory pipes under
 17   sinks,” “[i]nstalling a full-length bathroom mirror,” and “[r]epositioning the paper towel
 18   dispenser” as examples of “readily achievable” removals of barriers. See 28 C.F.R
 19   § 36.304(b).
 20         Furthermore, Cabrera alleges that the barriers are “easily removed without much
 21   difficulty or expense.” (Compl. ¶ 23.) Such allegations are sufficient to satisfy her
 22   burden to produce evidence that a suggested method of barrier removal is readily
 23   achievable. See Vogel, 992 F. Supp. 2d at 1010–11 (citing Colorado Cross Disability
 24   v. Hermanson Family, Ltd., 264 F.3d 999 (10th Cir. 2001)) (“[Plaintiff’s] allegation that
 25   removal of the barriers was readily achievable is sufficient to satisfy his burden of
 26   production.”).    Finally, Cabrera alleges that “there are numerous alternative
 27   accommodations that could be made to provide a greater level of access if complete
 28   removal were not achievable.” (Compl. ¶ 23.) Taking Cabrera’s claims as true, she




                                                  6
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 7 of 11 Page ID #:109




  1   sufficiently alleges that the removal of Ngamary’s ADA violations is readily
  2   achievable. Therefore, the second and third Eitel factors weigh in favor of default
  3   judgment.
  4         3.     The Sum of Money at Stake
  5         The fourth Eitel factor balances “the amount of money at stake in relation to the
  6   seriousness of [the] Defendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176; Eitel,
  7   782 F.2d at 1471. The amount at stake must be proportionate to the harm alleged.
  8   Landstar, 725 F. Supp. 2d at 921. “Default judgment is disfavored where the sum of
  9   money at stake is too large or unreasonable in light of [the] defendant’s actions.”
 10   Truong Giang Corp. v. Twinstar Tea Corp., No. C 06-03594 JSW, 2007 WL 1545173,
 11   at *12 (N.D. Cal. May 29, 2007). Here, the Court declined to exercise supplemental
 12   jurisdiction over Cabrera’s state law claim, and the ADA offers only injunctive relief to
 13   remedy easily removable architectural barriers to access.        See Wander v. Kaus,
 14   304 F.3d 856, 858 (9th Cir. 2002). There are no monetary damages at stake. Thus, this
 15   factor weighs in favor of granting default judgment.
 16         4.     Possibility of Dispute
 17         The fifth Eitel factor considers the possibility of a dispute over material facts.
 18   PepsiCo, 238 F. Supp. 2d at 1177. Here, as Ngamary failed to oppose the Application,
 19   no factual dispute exists because the allegations in the Complaint are presumed true.
 20   See Vogel, 992 F. Supp. 2d at 1013. Thus, this factor weighs in favor of default
 21   judgment.
 22         5.     Possibility of Excusable Neglect
 23         The sixth Eitel factor considers whether Ngamary’s default is the result of
 24   excusable neglect. Eitel, 782 F.2d at 1470. No facts before the Court indicate that
 25   Ngamary’s default is due to excusable neglect. Cabrera served Ngamary with the
 26   Summons and Complaint on May 18, 2020. (See Proof of Service.) Additionally,
 27   Cabrera served Ngamary with notice of this Application on July 16, 2020. (Manning
 28




                                                  7
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 8 of 11 Page ID #:110




  1   Decl. ¶ 5.)   Ngamary did not respond to the Summons or to the notice of this
  2   Application. Thus, the Court finds Ngamary’s default is not due to excusable neglect.
  3         6.      Policy Favoring Decision on the Merits
  4         The seventh and final Eitel factor recognizes that “default judgments are
  5   ordinarily disfavored. Cases should be decided on their merits whenever reasonably
  6   possible.” Eitel, 782 F.2d at 1472. However, where a defendant fails to answer a
  7   complaint, “a decision on the merits [is] impractical, if not impossible.” PepsiCo,
  8   238 F. Supp. 2d at 1177. Here, Ngamary elected not to respond to the Summons and
  9   Complaint (see Req. for Entry of Default), thereby rendering a decision on the merits
 10   impracticable. Thus, this factor weighs in favor of default judgment.
 11         In summary, upon balance of the Eitel factors, the Court determines that default
 12   judgment should be entered against Ngamary. Next, the Court addresses Cabrera’s
 13   request for remedies and her request for attorneys’ fees and costs.
 14   C.    Remedies
 15         1.      Actual and Statutory Damages
 16         Cabrera seeks statutory damages not less than $4,000 for each offense pursuant
 17   to California Civil Code section 52(a). (Compl. 8, Prayer.) However, such damages
 18   are derived exclusively from Cabrera’s Unruh claim, which the Court has already
 19   dismissed. Thus, Cabrera’s request for actual and statutory damages is DENIED.
 20         2.      Injunctive Relief
 21         Cabrera also seeks injunctive relief pursuant to 42 U.S.C. § 12188(a)(2).
 22   (Compl. Prayer.) Thus, Cabrera must show that Ngamary has violated the ADAAG.
 23   See Vogel, 992 F. Supp. 2d at 1015. For ADA violations, “injunctive relief shall include
 24   an order to alter facilities to make such facilities readily accessible to and usable by
 25   individuals with disabilities . . . .” 42 U.S.C. § 12188(a)(2). There are no further
 26   prerequisites for injunctive relief where, as here, “an injunction is sought to prevent the
 27   violation of a federal statute which specifically provides for injunctive relief.” Vogel,
 28   992 F. Supp. 2d at 1015 (quoting Moeller v. Taco Bell, 816 F. Supp. 2d 831, 859 (N.D.




                                                   8
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 9 of 11 Page ID #:111




  1   Cal. 2011)).    “Thus, injunctive relief is proper when architectural barriers at
  2   [Ngamary]’s establishment violate the ADA and the removal of the barriers is readily
  3   achievable.” Id.
  4         Here, Cabrera has established a valid ADA discrimination claim under 42 U.S.C.
  5   § 12188(a)(2). Certain architectural barriers at Ngamary’s property prevented Cabrera
  6   from the full and equal enjoyment of Ngamary’s restaurant establishment. Injunctive
  7   relief is therefore appropriate.    Thus, Ngamary is ORDERED to remove all
  8   architectural barriers specifically identified in Cabrera’s Complaint for which removal
  9   is readily achievable. See Moreno v. La Curacao, 463 F. App’x 669 (9th Cir. 2011)
 10   (finding that because the defendant’s “retail establishment” was a public
 11   accommodation and the removal of barriers was “readily achievable,” the plaintiff was
 12   “entitled to injunctive relief”); Vogel, 992 F. Supp. 2d at 1015–16 (same).
 13      D. Attorneys’ Fees and Costs
 14         Cabrera seeks $4,106 in attorneys’ fees and $538 in costs. (Manning Decl.
 15   ¶¶ 7–8.) As Cabrera’s ADA claim is meritorious, Cabrera is the prevailing party and is
 16   therefore entitled to recover attorneys’ fees under 42 U.S.C. § 12205. Cabrera may also
 17   recover costs as provided in 29 U.S.C. § 1920, Rule 54(d)(1), and Local Rule 54-2.
 18         In an application for default judgment, where attorneys’ fees are sought pursuant
 19   to a statute, fees are generally calculated according to the schedule provided by the
 20   Court. C.D. Cal. L.R. 55-3. Attorneys may request fees in excess of the schedule, as
 21   Cabrera’s attorneys have done here. C.D. Cal. L.R. 55-3. When a party makes such a
 22   request, “the court is obliged to calculate a ‘reasonable’ fee in the usual manner [using
 23   the ‘lodestar method’], without using the fee schedule as a starting point.” Vogel v.
 24   Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1159 (9th Cir. 2018). The “lodestar method”
 25   multiplies the hours reasonably expended by a reasonable hourly rate. Hensley v.
 26   Eckerhart, 461 U.S. 424, 433 (1983). Courts should exclude hours that are excessive,
 27   redundant, or not reasonably expended. Id. at 434. It is in the Court’s discretion to
 28   determine the reasonableness of the fees requested. Id. at 433. “[A] court may consider




                                                  9
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 10 of 11 Page ID #:112




  1   a number of pertinent factors in determining the reasonableness of an attorney’s fees
  2   award.” MGSY Corp. v. LiveUniverse, Inc., No. 09-CV-0570 GAF (AGRx), 2010
  3   WL 11596708, at *9 (C.D. Cal. Feb. 25, 2010) (citing Quesada v. Thomason, 850
  4   F.2d 537, 539 n.1 (9th Cir. 1988) (listing twelve factors)).2
  5           Here, Cabrera’s attorneys fail to justify their full billing rates. Cabrera’s lead
  6   attorney, Manning, seeks $450 per hour for his work, and his unnamed associate
  7   attorney seeks $375 per hour. (Manning Decl. ¶ 7.) Manning declares that both rates
  8   are within the median market for attorneys with similar years of experience; however,
  9   he fails to justify his assertion with any evidence other than his self-serving declaration.
 10   (Manning Decl. ¶ 7.) Furthermore, while represented by the same firm, Cabrera and
 11   her attorneys have filed approximately twenty similar ADA cases within the last year,
 12   at least five of which were filed on the same day as this case. Cabrera’s cases include
 13   nearly identical complaints and subsequent filings. Also, in the past year, Cabrera’s
 14   attorneys filed hundreds of similar ADA cases in this District using “carbon-copy
 15   complaints and ‘entirely boilerplate’ litigation.” See Tate v. Deoca, No. 14-cv-08738-
 16   SJO (MRWx), 2018 WL 5914220, at *8 (C.D. Cal. July 31, 2018) (citing cases and
 17   cautioning against awarding counsel a windfall for such copy-and-paste work). The
 18   Court acknowledges the time that was necessary to prepare filings in this matter and to
 19   investigate and identify the proper defendants, but this litigation is not particularly
 20   complex or laborious, nor has it been litigious as Defendant failed to even answer the
 21   Complaint. Indeed, this case has proceeded in a straightforward matter over the course
 22   of only a few months. Finally, nothing indicates that Cabrera’s attorneys have been
 23
 24
      2
 25     The factors are: (1) the time and labor required; (2) the novelty and difficulty of the questions
      involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion of other
 26   employment by the attorney as a result of accepting the case; (5) the customary fee; (6) whether the
 27   fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
      amount involved and the result obtained; (9) the experience, reputation, and ability of the attorney(s);
 28   (10) the “undesirability” of the case; (11) the nature and length of the professional relationship with
      the client; and (12) awards in similar cases. Quesada, 850 F.2d at 539 n.1.



                                                        10
Case 2:20-cv-03813-ODW-JEM Document 23 Filed 10/06/20 Page 11 of 11 Page ID #:113




  1   precluded from accepting other employment due to the acceptance of this case. See
  2   Quesada, 850 F.2d at 539 n.1.
  3         Considering the redundancy of work involved, counsel’s familiarity with
  4   Cabrera, counsel’s experience in the area of law, and the straightforward nature of this
  5   case, the Court reduces the lodestar by 50% and awards $2,053 in attorneys’ fees. See
  6   Langer, 2019 WL 6332167, at *8 (reducing requested fees by 50% under similar
  7   circumstances); Tate, 2018 WL 5914220, at *8 (same).
  8         Finally, the Court accepts Manning’s declaration that Cabrera incurred litigation
  9   expenses of $538. (Manning Decl. ¶ 8.) Thus, the Court awards costs of $538.
 10                                   V.    CONCLUSION
 11         For the foregoing reasons, the Court GRANTS Cabrera’s Application for Default
 12   Judgment and AWARDS injunctive relief. The Court further AWARDS $2,053 in
 13   attorneys’ fees and $538 in costs. The Court will issue Judgment.
 14
 15         IT IS SO ORDERED.
 16
 17         October 6, 2020
 18
 19                                ____________________________________
 20                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 21
 22
 23
 24
 25
 26
 27
 28




                                                 11
